PREWITT, Judge.
Following a plea of guilty, movant was convicted of robbery in the first degree and sentenced to 20 years’ imprisonment. Thereafter he filed a motion under Rule 24.035, seeking to vacate that conviction. The trial court determined that the files and records before it conclusively showed that the movant was not entitled to relief and denied his motion without an evidentia-ry hearing.
Appellate review is to determine whether the findings and conclusions of the trial court are clearly erroneous. Rule 24.035(j). An examination of the record reveals that the judgment of the trial court was based on findings of fact that are not clearly erroneous. The files and records in the criminal matter support the trial court’s determination. No error of law appears and an opinion would have no precedential value.
The judgment is affirmed in compliance with Rule 84.16(b).
FLANIGAN, P.J., and MAUS, J., concur.